Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11 is/are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Pat. No. 6,471,167 to Myers et al.  
Claim 1, Myers discloses a support system comprising a fixation unit 114 for mounting the support system on a carrier structure 242; a support module 102 that is attachable to fixation unit; a support arm 104 that comprises a mounting end and an attachment end (3.2) 64, wherein the mounting end is mountable to support module (fig. 7); and a joint member 106 that is attachable to attachment end of support arm, that is configured to be attachable to the medical-technical device, and that is configured to provide a pivotal connection between support arm and the medical-technical device (col. 3 lines 30-40).
Claim 2, Myers discloses a support system wherein fixation unit is configured as a clamping unit for mounting the support system (col. 3 lines 20-26).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 6,471,167 to Myers et al. in view of U.S. Pat. No. 5,326,059 to Pryor et al.
Claim 3, Myers discloses the support system, wherein the clamping unit comprises a clamp body, but is silent to a first and second clamp.  Pryor discloses a clamp body having  a first clamp arm 12 and a second clamp arm 14 protruding essentially parallel from a clamp body 10 forming a C-shaped structure; a threaded bore passing through second clamp arm; a clamp screw 20 retained within threaded bore; a clamping element 21 that is movably arranged between the first clamp arm and the second clamp arm connected to clamp screw and configured to engage in a clamping manner with first clamp arm when clamp screw is screwed into threaded bore.  It would 
Claim 4, Myers, as modified, discloses the support system wherein Pryor further discloses the first clamp arm and the clamping element each comprising a clamping surface having a recess (fig. 2).
Claim 5-8, Myers, as modified, discloses the support system, wherein the fixation unit of Pryor comprises a mounting surface with a plurality of bores (28,30,32) wherein the support module is attachable in a plurality of orientations that are essentially orthogonal to one another (fig. 3)(Pryor) wherein a support module 26 is attachable to the mounting surface in each of the plurality of orientations with at least two of the plurality of bores wherein the plurality of orientations of Pryor is defined by a rotation of a support module 26 relative to a fixation unit 34  around a virtual rotation axis substantially central and substantially orthogonal to the mounting surface with rotation of about 90° (fig. 5-6).
Claim 9, Myers, as modified, discloses the support system wherein the plurality of bores are arranged symmetrical with respect to the virtual rotation axis with four-fold rotational symmetry (fig. 5-6).
Claim 10, Myers, as modified, discloses the support system wherein the Pryor further discloses a support module 26 comprising a location hole (28,30,32) that is configured to receive the mounting end of a support arm 6.



Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Pat. No. 6,471,167 to Myers et al. in view of U.S. Pub. No. 2006/0278785 to Wiesner et al.
Claims 12-14, Myers discloses the support system, wherein the region of the support arm comprising the attachment end is slidably mounted capable of being swiveled about an axis that essentially extends along the extension direction of the mounting end (col. 3 lines 20-40)(fig. 7), but is silent to a hinge.  Wiesner discloses a hinge unit that pivotally connects the region of the support arm 43 comprising the mounting end 45 and the region of the support arm  comprising the attachment end 47 [0030] , wherein the hinge unit comprises a spring mechanism 71 capable of balancing a torque that is exerted on the hinge unit by the weight of the region of the support arm comprising the attachment end and further components mounted thereon, wherein the spring mechanism is connected with a first end to the region that comprises the attachment end of the support arm and with a second end to the region that comprises the mounting end of the support arm wherein the second end of the spring mechanism.  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a hinge unit as taught by Wiesner yielding predictable results that allow the support arm to be selectively configurable.  





Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 6,471,167 to Myers et al. in view of U.S. Pat. No. 6,220,556 to Sohrt et al.
Claim 15, Myers discloses the support system, but is silent to a ball joint.  Sohrt discloses a ball joint 13 having a locking means 15.  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a ball joint as taught by Sohrt yielding predictable results that provide an equivalent and alternative means for pivotal adjustment for the joint member of Myers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673